Citation Nr: 1041103	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
Board decision in December 2006.

2.  The additional evidence received since the December 2006 
Board decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.




CONCLUSION OF LAW

Evidence added to the record since the December 2006 Board 
decision is new and material; thus, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the Veteran's claim 
of entitlement to service connection for PTSD.  As will be 
discussed in greater detail below, the Board finds that new and 
material evidence has been submitted, and that the claim should 
be reopened.  Any additional evidentiary development that is 
necessary before this claim can be adjudicated on the merits will 
be discussed in greater detail in the REMAND portion of this 
document.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he suffers from such 
disability as a result of his military service.

In general, Board decisions that are unappealed become final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  A final 
decision cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claim of entitlement to service connection for PTSD 
was originally denied in a July 2003 rating decision.  This 
decision justified denial of the Veteran's claim due to a lack of 
a verified stressor and current diagnosis.  The Veteran perfected 
an appeal of this issue, and this denial was affirmed by a 
December 2006 Board decision citing the lack of a corroborated 
stressor as the reason for denial.   Among the evidence of record 
at the time of the December 2006 denial were the Veteran's lay 
statements, including his May 2005 Board hearing testimony, and a 
July 2003 private psychiatric evaluation diagnosing PTSD.

Since the December 2006 Board denial, the Veteran has submitted 
new and material evidence in the form of a new January 2007 
medical record showing ongoing treatment for PTSD and August 2010 
Board hearing testimony providing additional key details of his 
in-service stressors.  This evidence is new in that it was not of 
record at the time of the prior final denial.  It is material in 
that it is evidence of an in-service stressor event and of a 
current PTSD diagnosis that might be related to this stressor.  
In short, the Board finds that this evidence constitutes new and 
material evidence in that it is neither cumulative nor redundant 
of previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board finds that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
PTSD.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD, which he essentially contends is related to his experiences 
in Korea.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link between the 
current diagnosis and the claimed in- service stressor(s).  38 
C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

With respect to the first McLendon element, the Board notes that 
the Veteran has submitted a July 2003 private psychiatric 
evaluation diagnosing PTSD.  The Board also notes that PTSD is 
included on a January 2007 VA medical record list of the 
Veteran's problems.

The Board further finds that the second McLendon element is 
satisfied.  Effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  
	
75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  

The Veteran's August 2010 hearing testimony includes a 
description of his claimed stressors, which he reports arose from 
his 1954 service in Korea.  He reported that "My job was heavy 
equipment operator, demolitions expert, taking up mine fields, 
clearing mine fields, clearing bivouac areas, closing up 
trenches, and digging escape trails, and providing heavy 
equipment for anything that my company commander or General 
Carter saw fit for me to do."  He reported that his some of the 
antitank mines he was in charge of detonating and the napalm 
barrels were booby trapped.  He also reported that he sometimes 
uncovered graves of buried soldiers while operating his 
bulldozer.  The Veteran also reported that he was close to the 
38th parallel, that he could see the North Koreans and Chinese 
across the border, and that he was fired upon.  He described 
constant fear of being fired upon or invaded.

The Veteran was notified that his service personnel records had 
been destroyed by a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Under such circumstances, 
where service records have been lost or destroyed through no 
fault of the Veteran, the Court has held that there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, 
that the case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Veteran's DD Form 214, which is of record, reflects that he 
received the Korean Service Medal.  The Veteran's DD Form 214 
lists his most significant duty assignment as Construction 
Machine Operator.  

The Board finds the Veteran's described stressor is related to a 
"fear of hostile military or terrorist activity," as he 
"experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death" while 
performing his duties in Korea.  The Board also finds that this 
stressor "is consistent with the places, types, and 
circumstances of the veteran's service" during wartime in Korea.  
Thus, VA has also verified the occurrence of an incident in 
service, satisfying the second McLendon element.

The Board finds that the third McLendon requirement is satisfied 
by the June 2003 private medical record noting that the Veteran 
"has PTSD symptomatology referable to his military service time 
in Korea and therefore the direct result of that service time."

However, the Board finds there is not enough evidence of record 
to decide this claim.  Specifically, the Veteran has not yet 
undergone a VA examination.  Furthermore, the PTSD diagnoses do 
not discuss whether or how the Veteran's symptoms satisfy the 
criteria set forth in the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM- IV).  As such, the Board finds that a 
remand for a VA examination and etiology opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should report a multi-axial 
diagnosis pursuant to the DSM-IV, identifying 
all current psychiatric disorders.  The 
examiner should expressly diagnose or rule 
out PTSD.  

As to any psychiatric disability identified 
on examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such disability 
was incurred or aggravated as a result of the 
Veteran's military service.  The examiner 
should opine as to whether the Veteran may be 
diagnosed with an acquired psychiatric 
disability that is due to reported 
experiences that are consistent with the 
places, types, and circumstances of the 
Veteran's service.  Any opinion expressed 
must be accompanied by a complete rationale.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


